
	
		II
		112th CONGRESS
		1st Session
		S. 1035
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Carper (for himself,
			 Ms. Collins, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  automated fire sprinkler systems as section 179 property and classify certain
		  automated fire sprinkler systems as 15-year property for purposes of
		  depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Sprinkler Incentive Act of
			 2011.
		2.Automated fire
			 sprinkler systems treated as section 179 property
			(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Special rules
				for automated fire sprinkler systems
						(1)In
				generalIf a taxpayer elects
				the application of this subsection for any taxable year, the term section
				179 property shall include any automated fire sprinkler system.
						(2)Automated fire
				sprinkler systemFor purposes of this subsection, the term
				automated fire sprinkler system means those sprinkler systems
				classified under one or more of the following:
							(A)National Fire
				Protection Association 13, Installation of Sprinkler Systems.
							(B)National Fire
				Protection Association 13 D, Installation of Sprinkler Systems in One and Two
				Family Dwellings and Manufactured Homes or International Residential Code
				Section P2904, Dwelling Unit Fire Sprinkler Systems.
							(C)National Fire
				Protection Association 13 R, Installation of Sprinkler Systems in Residential
				Occupancies up to and Including Four Stories in
				Height.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2010.
			3.Classification of
			 automatic fire sprinkler systems
			(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (viii), by striking the period at the end of clause (ix) and inserting
			 , and , and by adding at the end the following:
				
					(x)any specified
				automated fire sprinkler system.
					.
				
			(b)Applicable
			 depreciation methodParagraph (3) of section 168(b) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(J)Any specified
				automated fire sprinkler
				system.
					.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to subparagraph (E)(ix) the following:
				
					
						(E)(x)39
					
					.
			(d)Definition of
			 automatic fire sprinkler systemSubsection (i) of section 168 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(20)Specified
				automated fire sprinkler systemFor purposes of this subsection,
				the term specified automated fire sprinkler system means any
				automated sprinkler system (as defined in section 179(g)(2)) which is installed
				in a building where the floor of any occupiable story is greater than 75 feet
				above the lowest level of fire department vehicle
				access.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2010.
			
